DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Claim Objections
Claims 5, 10, 15, and 20 are objected to because of the following informalities:
Claims 5 and 15 lack antecedent basis for “the IOMMU MMIO address”.
Claims 10 and 20 lack antecedent basis for “the separate copies of the set of IOMMU MMIO registers”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,909,053. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims describe similar subject matter according to the table below. Only one claim is shown for illustrative purposes.

Instant application
Patent 10,909,053
1. An electronic device, comprising: 

a processor that executes one or more guest operating systems; and 









an input-output memory management unit (IOMMU) configured








access, for each guest operating system among the one or more guest operating systems, IOMMU memory-mapped input-output (MMIO) registers in a separate copy of a set of IOMMU MMIO registers for that guest operating system.
1. (Currently Amended) An electronic device, comprising: 
a processor that executes a guest operating system; 

an input-output memory management unit (IOMMU); and a main memory that stores an IOMMU backing store, the IOMMU backing store including a separate copy of a set of IOMMU memory-mapped input-output (MMIO) registers for each guest operating system in a set of supported guest operating systems; wherein the IOMMU is configured to: receive, from the guest operating system, a communication that accesses data in a given IOMMU MMIO register, the communication being directed by the guest operating system to an IOMMU MMIO address associated with the given IOMMU MMIO register by the guest operating system; and 

perform a corresponding access of the data in a copy of the given IOMMU MMIO register in the IOMMU backing store associated with the guest operating system, the performing including redirecting, by the IOMMU, the corresponding access from the IOMMU MMIO address to an address of the copy of the given IOMMU MMIO register for the guest operating system in the IOMMU backing store.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kegel (US 20160077981) in view of Yokota (US 20060282624).

	As to claims 1 and 11 (using claim 1 as exemplary), Kegel teaches:

a processor that executes one or more guest operating systems; (Fig 1 element 12)

an input-output memory management unit (IOMMU) (Fig 1 element 26) Kegel doesn’t explicitly teach: “configured to access, for each guest operating system among the one or more guest operating systems, IOMMU memory-mapped input-output (MMIO) registers in a separate copy of a set of IOMMU MMIO registers for that guest operating system.” Yokota teaches:

configured to access, for each guest operating system among the one or more guest operating systems, IOMMU memory-mapped input-output (MMIO) registers in a separate copy of a set of IOMMU MMIO registers for that guest operating system. (abstract, [0015] and [0094])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kegel and Yokota. The motivation would have been to assign a set of MMIO registers to each guest OS for speed and efficiency.

As to claims 2 and 12 (using claim 2 as exemplary), Yokota teaches:

wherein the electronic device further comprises: a main memory in which is stored an IOMMU backing store, the separate copy of the set of IOMMU MMIO registers for each guest operating system being stored in the IOMMU backing store. (abstract, [0015] and [0094])

Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kegel (US 20160077981) in view of Yokota (US 20060282624) and further in view of Sharp et al. (US 20140075060).

As to claims 3 and 13 (using claim 3 as exemplary), Kegel and Yokota teach all of the limitations of claims 1 and 11 as above. Kegel further teaches:

receive, from the given guest operating system, a communication that accesses data in a particular IOMMU MMIO register; ([0041-0042] an application in a virtualized system (runs on a guest OS) requests an I/O operation which is sent to the IOMMU and is there validated (determined , using its tables (registers) if the application is allowed to address the requested space) Kegel and Yokota don’t explicitly teach: “perform a corresponding access of the data in a copy of the particular IOMMU MMIO register in the separate copy of the set of IOMMU MMIO registers for the given guest operating system in the IOMMU backing store.” Sharp teaches:

perform a corresponding access of the data in a copy of the particular IOMMU MMIO register in the separate copy of the set of IOMMU MMIO registers for the given guest operating system in the IOMMU backing store. ([0023-0024] when the data is not available due to a page fault it is obtained from the backing store)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kegel, Yokota and Sharp. The further motivation would have been to back up data to assure correct data availability.

As to claims 5 and 15 (using claim 5 as the exemplary claim), Kegel and Sharp teach:

wherein receiving, from the guest operating system, the communication that accesses data in the given IOMMU MMIO register comprises:  20receiving the communication from a memory management unit (MMU) of the processor, the MMU having received the communication from the guest operating system and forwarded the communication to the IOMMU at the IOMMU MMIO address associated with the given IOMMU MMIO register. (Kegel at [0041-0042] teaches requests made from a guest OS to the IOMMU which validates the address being accessed is allowed while Sharp teaches the MMIO registers for each guest OS at abstract, [0015] and [0094]. Since the MMIO register is associated with a specific guest OS the, the request would need to be forwarded to that guest IOMMU address associated with the appropriate MMIO register)

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kegel (US 20160077981) in view of Yokota (US 20060282624) and further in view of Sharp et al. (US 20140075060) and further in view of Kegel et al. (US 20110023027 - hereinafter Kegel2).

	As to claims 6 and 16 (using claim 6 as the exemplary claim), Kegel, Yokota and Sharp teach all of the limitations of claims 3 and 13 as above. Yokota further teaches:

wherein accessing the data involves storing data in the particular IOMMU MMIO register, (abstract, [0015] and [0094] since the backing store involves a copy of the data it has been stored)

store, at the physical address, the data in the copy of the particular IOMMU MMIO register for the given guest operating system in the IOMMU backing store. (abstract, [0015] and [0094] since the backing store involves a copy of the data it has been stored) Kegel, Sharp and Yokota don’t explicitly teach: “wherein, when performing the corresponding access of the data in the copy of the particular IOMMU MMIO register, the IOMMU is configured to: use a domain identifier associated with the given guest operating system and one or more translation tables to determine a physical address in the IOMMU backing store where the copy of the particular IOMMU MMIO register is located” Kegel2 teaches:

wherein, when performing the corresponding access of the data in the copy of the particular IOMMU MMIO register, the IOMMU is configured to: use a domain identifier associated with the given guest operating system and one or more translation tables to determine a physical address in the IOMMU backing store where the copy of the particular IOMMU MMIO register is located; ([0051-0053] teaches using a domain ID in the translation process and it would be obvious to use the domain ID to determine the MMIO register location) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kegel, Yokota, Sharp, and Kegel2. The further motivation would have been to maintain the domain (virtual machine/guest OS) ID to differentiate the device translation data.

As to claims 7 and 17 (using claim 7 as the exemplary claim), Kegel and Yokota teach all of the limitations of claims 2 and 12 as above. Kegel doesn’t explicitly teach: “wherein accessing the data involves reading data from the particular IOMMU MMIO register, and wherein, when performing the corresponding access of the data in the copy of the particular IOMMU MMIO register, the IOMMU is configured to: use a domain identifier associated with the given guest operating system and one or more translation tables to determine a physical address in the IOMMU backing store where the copy of the particular IOMMU MMIO register is located; read, from the physical address, data from the copy of the particular IOMMU MMIO register for the given guest operating system in the IOMMU backing store; and return the data to the given guest operating system.” Sharp teaches:

wherein accessing the data 15involves reading data from the given IOMMU MMIO register, ([0033]) 

read, from the physical address, data from the copy of the particular IOMMU MMIO register for the given guest operating system in the IOMMU backing store; and return the data to the given guest operating system. ([0023-0024], [0033] returning the data to the OS is a standard part of a read operation) Kegel, Yokota and Sharp don’t explicitly teach: “wherein, when performing the corresponding access of the data in the copy of the particular IOMMU MMIO register, the IOMMU is configured to: use a domain identifier associated with the given guest operating system and one or more translation tables to determine a physical address in the IOMMU backing store where the copy of the particular IOMMU MMIO register is located;” Kegel2 teaches: 

wherein, when performing the corresponding access of the data in the copy of the particular IOMMU MMIO register, the IOMMU is configured to: use a domain identifier associated with the given guest operating system and one or more translation tables to determine a physical address in the IOMMU backing store where the copy of the particular IOMMU MMIO register is located; ([0051-0053] teaches using a domain ID in the translation process and it would be obvious to use the domain ID to determine the MMIO register location) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kegel, Yokota, Sharp, and Kegel2. The further motivation would have been to maintain the domain (virtual machine/guest OS) ID to differentiate the device translation data.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kegel (US 20160077981) in view of Yokota (US 20060282624) and further in view of Kegel et al. (US 20140068137 - hereinafter Kegel3).

As to claims 8 and 18 (using claim 8 as the exemplary claim), Kegel and Yokota teach all of the limitations of claims 2 and 12 as above. Kegel further teaches:

wherein the processor further executes a hypervisor, the hypervisor: ([Fig 1 element 106] and [0023]) Kegel and Yokota don’t explicitly teach “15allocating, during an initialization operation for the IOMMU backing store, contiguous or scattered pages of memory in the main memory to be used for storing the IOMMU backing store.” Kegel3 teaches:

wherein the processor further executes a hypervisor, the hypervisor:  15allocating, during an initialization operation for the IOMMU backing store, contiguous or scattered pages of memory in the main memory to be used for storing the IOMMU backing store. ([0027] teaches during initial (examiner interprets as initialization) initialization) set up selecting (examiner interprets as allocating) page tables for guest OSs. It would be obvious to also allocate the backing store pages at the same time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kegel, Yokota and Kegel3. The further motivation would have been to maintain backups of all of the appropriate registers for easy recovery in case of damaged or lost data.

As to claims 9 and 19 (using claim 9 as the exemplary claim), Kegel and Yokota teach all of the limitations of claims 1 and 11 as above. Kegel and Yokota don’t explicitly teach “wherein each copy of the set of IOMMU MMIO registers includes: pointers for buffers and logs for a respective guest operating system; and control fields associated with the buffers and logs for the respective guest operating system.” Kegel3 teaches:

wherein each copy of the set of IOMMU MMIO registers includes: pointers for buffers and logs for a respective guest operating system; and control fields associated with the buffers and logs for the respective guest operating system. ([0027], and [0033-0034])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kegel, Yokota and Kegel3. The further motivation would have been to maintain backups of all of the appropriate registers for easy recovery in case of damaged or lost data.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kegel (US 20160077981) in view of Yokota (US 20060282624) and further in view of Kumar (US 20200117624).

As to claims 10 and 20 (using claim 10 as the exemplary claim), Kegel and Yokota teach all of the limitations of claims 1 and 11 as above. Kegel and Yokota don’t explicitly teach “15wherein the processor further executes a hypervisor, the hypervisor emulating, for guest operating systems, IOMMU MMIO registers that are not included in the separate copies of the set of IOMMU MMIO registers for the guest operating systems.” Kumar teaches:

wherein the processor further executes a hypervisor, the hypervisor emulating, for guest operating systems, IOMMU MMIO registers that are not included in the separate copies of the set of IOMMU MMIO registers for the guest operating systems ([0021]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kegel, Yokota and Kumar. The further motivation would have been to improve performance by allowing the VMs (guest OSs) to directly submit work using fast path registers and allow the device to process the work in an isolated manner.

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4 and 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination “the communication is directed by the given guest operating system to an IOMMU MMIO address associated with the particular IOMMU MMIO register by the given guest operating system; and when performing the corresponding access, the IOMMU is configured to redirect the corresponding access from the IOMMU MMIO address to an address of the copy of the particular IOMMU MMIO register for the given guest operating system in the IOMMU backing store.” as required by dependent claims 4 and 14, in combination with the other claimed limitations (emphasis added). The closest prior art of record teaches retrieving from a backing store data that had previously been directed to an IOMMU register, when the data is not available due to a page fault (see Sharp paragraphs 23-24). However, the prior art of record does not teach, first storing a separate copy of data in an IOMMU backing store which contains separate register associated with a plurality of guest operating systems and then redirecting access so that the data is accessed in the backing store as required by dependent claims 4 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181